internal_revenue_service number release date index number --------------------- ------------------ ------------------------------------- ------------------------------------- -------------- ---------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-104770-06 date december -------- ---------------- -------------------------- --------------------------- -------------------------------------------------------------- ------------------------ legend x d1 d2 d3 state dear ----------------- this responds to your letter dated date submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts according to the information submitted x was incorporated under the laws of state on d1 x elected to be treated as an s_corporation effective d1 on d2 x was restructured in a series of transactions that were intended to qualify as a reorganization under sec_368 x was intended to be converted into a general_partnership in the restructuring however x was inadvertently converted into a limited_partnership plr-104770-06 x elected to be treated as an association_taxable_as_a_corporation for federal tax purposes effective d2 x represents that x and its shareholders always intended for x to continue to be an s_corporation on or around d3 it was discovered that x had been created as a limited_partnership instead of a general_partnership which may have created a second class of stock upon discovery of this error x was converted into a general_partnership law and analysis sec_1362 generally provides that a small_business_corporation may elect to be treated as an s_corporation sec_1361 defines a small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1362 provides that if an election under sec_1362 or sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to subsection b by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or sec_1361 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after the discovery of the circumstances resulting in such ineffectiveness or termination steps were taken so that the corporation is a small_business_corporation or a qsub or to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period of inadvertent ineffectiveness or termination of the s election agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation or a qsub as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation is treated as an s_corporation or qsub during the period specified by the secretary x represents that x and its shareholders did not intend to terminate x’s s election and that x was not motivated by tax_avoidance or retroactive tax planning x and its shareholders agree to make any adjustments required by the secretary consistent with the treatment of x as an s_corporation with respect to the period specified by sec_1362 conclusion based solely on the facts submitted and the representations made we conclude that if plr-104770-06 x’s conversion from a state corporation to a state limited_partnership did create a second class of stock the consequent termination of x’s s_corporation_election was inadvertent within the meaning of sec_1362 accordingly x will be treated as an s_corporation as of d2 and thereafter provided that x's s_corporation_election is valid and not otherwise terminated under sec_1362 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed regarding whether x is otherwise a valid s_corporation in addition no opinion is expressed as to whether x’s restructuring qualifies as a reorganization under sec_368 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely david r haglund senior technician reviewer branch office of the associate chief_counsel passthroughs special industries
